DETAILED ACTION
This action is in response to an amendment filed on June 30th, 2022. Claim 1-22 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 30th, 2022.  These drawings are acceptable.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
The recited “controlling” in claim 1 line 11 “stop controlling the vehicle” lacks proper antecedent basis in the claim.
The recited “determining whether the response signal is not input from the other electronic control device” in claim 17 lines 1-2 lacks proper antecedent basis in the claim as it is dependent on claim 15 as the method does not recite a step for receiving the response signal. It is recommended that applicant change the dependency of claim 17 to be dependent on claim 16 to mirror claim 6 being dependent on claim 5 as claim 17 is the method claim version of claim 6 while claim 16 is the method claim version of claim 5.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 16, 18, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields et al. (US Patent 9946531 B1), herein after Fields.
Regarding claim 12, Fields teaches [a] method of controlling a vehicle, the method comprising: controlling, by a plurality of electronic control devices, a vehicle driving control device configured for driving the vehicle (Fields: Page 23 col. 8 lines 24-28; "FIG. 1 illustrates a block diagram of an exemplary autonomous vehicle insurance system 100 on which the exemplary methods described herein may be implemented. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The autonomous vehicle insurance system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108."), wherein the controlling includes: performing, by each of the plurality of electronic control devices, vehicle network communication with another electronic control device among the plurality of electronic control devices, comparing a signal of the vehicle network communication with a predetermined reference, and stopping controlling the vehicle driving control device when a number of the signals of the vehicle network communication exceeds the predetermined reference (Fields: Page 31 col. 23 line 40 - page 31 col. 24 line 3; "FIG. 6 illustrates a flow diagram of an exemplary operating status monitoring method 600 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, in addition to or alternatively to the exemplary method 500 above. The method 600 may be implemented while the vehicle 108 is in operation to monitor the operating status of the autonomous operation features and components. The method 600 may monitor the vehicle operating data at block 602 to determine operating status of the autonomous operation features and components at block 604. When a change in operating status is detected at block 606, one or more corresponding changes in risk levels may be determined at block 608. If the changes in risk levels are determined to cause the risk levels to exceed an alert threshold but not a critical threshold at blocks 610 and 612, respectively, an alert is generated and presented to the vehicle operator at block 614. If the risk levels are determined to exceed the critical threshold at block 612, the method 600 may determine whether control of the vehicle 108 can be safely transferred to the vehicle operator at block 616. If the vehicle operator is prepared and able to assume control of the vehicle 108, then vehicle operation may be transferred to the vehicle operator at block 620. If control cannot be safely transferred, the vehicle 108 may cease operations and shut down at block 618. Once the vehicle 108 is no longer operating, the method 600 may terminate. Although the exemplary embodiment is described as primarily performed by the on-board computer 114, the method 600 may be implemented by the mobile device 110, the on-board computer 114, the server 140, or a combination thereof.").
Regarding claim 13, Fields teaches [t]he method of claim 12, wherein the controlling includes transmitting at least one of an activation signal, an inactivation signal, or a response signal to the plurality of electronic control devices (Fields: Page 27 col. 15 lines 46-53, page 28 col. 16 lines 22-37, and page 31 col. 23 lines 12-22; "FIG. 3 illustrates a flow diagram of an exemplary autonomous vehicle operation method 300, which may be implemented by the autonomous vehicle insurance system 100. The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108." "The controller 204 may continue to receive and process sensor data at blocks 304 and 306 until an end signal is received by the controller 204 at block 312. The end signal may be automatically generated by the controller 204 upon the occurrence of certain criteria (e.g., the destination is reached or environmental conditions require manual operation of the vehicle 108 by the vehicle operator). Additionally, or alternatively, the vehicle operator may pause, terminate, and/or disable the autonomous operation feature or features using the user-input device or by manually operating the vehicle's controls, such as by depressing a pedal or turning a steering instrument. When the autonomous operation features are disabled or terminated, the controller 204 may either continue vehicle operation without the autonomous features or may shut off the vehicle 108, depending upon the circumstances." "Upon receiving a request to determine the operating status of the autonomous operation features of the vehicle 108 at block 502, the configuration of the sensors 120 may be determined at block 504. The functioning of autonomous operation feature software routines may further be determined at block 506. A test signal may be transmitted to the sensors 120 at block 508, and/or sensor data may be received at block 510. The sensor data may include a response to the test signal, as well as other signals from the sensors based upon the vehicle environment or operation of the vehicle 108.").
Regarding claim 16, Fields teaches [t]he method of claim 13, wherein the controlling includes, upon receiving the response signal within a predetermined first time period, stopping transmitting the activation signal to the other electronic control device among the plurality of electronic control devices (Fields: Page 30 col. 22 lines 50-54 and page 31 col. 23 lines 12-39; "FIG. 5 illustrates a flow diagram depicting an exemplary operating status assessment method 500 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, as indicated in blocks 404 and 424 above." "Upon receiving a request to determine the operating status of the autonomous operation features of the vehicle 108 at block 502, the configuration of the sensors 120 may be determined at block 504. The functioning of autonomous operation feature software routines may further be determined at block 506. A test signal may be transmitted to the sensors 120 at block 508, and/or sensor data may be received at block 510. The sensor data may include a response to the test signal, as well as other signals from the sensors based upon the vehicle environment or operation of the vehicle 108. Based upon the received information, the operating status of the autonomous operation features and components may be determined at block 512. If any impairments are detected at block 514, the method 500 may attempt to remediate the impairments at block 516. If impairments are detected to remain at block 518 after the remediation attempt, an alert may be generated and presented to the vehicle operator or an insurance customer at block 520. When no impairments are detected or after presentation of the alert, a report indicating the operational status of the autonomous operation features may be generated at block 522. In some embodiments, the report may be transmitted to an insurer at block 524, and/or a cost associated with an insurance policy associated with the vehicle 108 may be determined at block 526. The determined cost may be presented with the report at block 528 to the vehicle operator or insurance customer. Once the report has been presented, the exemplary method may end.").
Regarding claim 18, Fields teaches [t]he method of claim 13, wherein the controlling includes transmitting the inactivation signal upon determining that a predetermined third time period has elapsed for the vehicle to be turned off or to enter a state in which the vehicle does not require autonomous driving (Fields: Page 30 col. 22 lines 27-36; "At block 426, the on-board computer 114 may determine whether vehicle operations are complete. This may include determining whether a command to shut down the vehicle 108 has been received, whether the vehicle 108 has remained idle at a destination for a predetermined period of time, and/or whether the vehicle operator has exited the vehicle 108. Until operation is determined at block 426 to be complete (i.e., when the vehicle trip has concluded), the on-board computer 114 may continue to monitor vehicle operation at block 420, as discussed above.").
Regarding claim 21, Fields teaches [t]he method of claim 12, wherein the controlling includes determining at least one of steering information, driving information, or posture information according to a result of the vehicle network communication, and controlling the vehicle driving control device to keep driving the vehicle according to a result of on the determination of the at least one of the steering information, the driving information, or the posture information (Fields: Page 28 col. 17 lines 6-21; "When the controller 204 determines an autonomous control action is required at block 308, the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation at block 310. For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 and/or the communication unit 220, which signal may be used by other autonomous vehicles to adjust their controls. As discussed further below, the controller 204 may also log or transmit the autonomous control actions to the server 140 via the network 130 for analysis.").
Regarding claim 22, Fields teaches [t]he method of claim 12, further including warning a user of an abnormality of the vehicle (Fields: Page 31 col. 23 lines  47-57; "The method 600 may monitor the vehicle operating data at block 602 to determine operating status of the autonomous operation features and components at block 604. When a change in operating status is detected at block 606, one or more corresponding changes in risk levels may be determined at block 608. If the changes in risk levels are determined to cause the risk levels to exceed an alert threshold but not a critical threshold at blocks 610 and 612, respectively, an alert is generated and presented to the vehicle operator at block 614."), wherein the controlling includes controlling the warning device to warn the user of the abnormality regarding at least one of steering, driving, or posture of the vehicle (Fields: Page 24 col. 10 lines 22-38 and page 31 col. 24 lines 40-57; "In addition to receiving information from the sensors 120, the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or routines implemented by the on-board computer 114 to control the steering, braking, or throttle of the vehicle 108. To facilitate such control, the on-board computer 114 may be communicatively connected to the controls or components of the vehicle 108 by various electrical or electromechanical control components (not shown). In embodiments involving fully autonomous vehicles, the vehicle 108 may be operable only through such control components (not shown). In other embodiments, the control components may be disposed within or supplement other vehicle operator control components (not shown), such as steering wheels, accelerator or brake pedals, or ignition switches." "FIG. 6 illustrates a flow diagram of an exemplary operating status monitoring method 600 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, in addition to or alternatively to the exemplary method 500 above. The method 600 may be implemented while the vehicle 108 is in operation to monitor the operating status of the autonomous operation features and components. The method 600 may monitor the vehicle operating data at block 602 to determine operating status of the autonomous operation features and components at block 604. When a change in operating status is detected at block 606, one or more corresponding changes in risk levels may be determined at block 608. If the changes in risk levels are determined to cause the risk levels to exceed an alert threshold but not a critical threshold at blocks 610 and 612, respectively, an alert is generated and presented to the vehicle operator at block 614.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US Patent 9946531 B1), herein after Fields.
Regarding claim 1, Fields teaches [a] vehicle comprising: a vehicle driving control device configured for driving the vehicle (Fields: Page 23 col. 8 lines 24-28; "FIG. 1 illustrates a block diagram of an exemplary autonomous vehicle insurance system 100 on which the exemplary methods described herein may be implemented. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The autonomous vehicle insurance system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108."). Partially autonomous operation features may assist the vehicle operator in limited ways (e.g., automatic braking or collision avoidance systems)."); and a plurality of electronic control devices engaged to the vehicle driving control device and configured to control the vehicle driving control device (Fields: Page 24 col. 9 lines 19-22; "The on-board computer 114 may be a general-use on-board computer capable of performing many functions relating to vehicle operation or a dedicated computer for autonomous vehicle operation."), and a processor connected to the memory and configured to perform vehicle network communication with another electronic control device among the plurality of electronic control devices, to compare a signal of the vehicle network communication with the predetermined reference, and to stop controlling the vehicle driving control device when a number of the signals of the vehicle network communication exceeds the predetermined reference (Fields: Page 31 col. 23 line 40 - page 31 col. 24 line 3; "FIG. 6 illustrates a flow diagram of an exemplary operating status monitoring method 600 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, in addition to or alternatively to the exemplary method 500 above. The method 600 may be implemented while the vehicle 108 is in operation to monitor the operating status of the autonomous operation features and components. The method 600 may monitor the vehicle operating data at block 602 to determine operating status of the autonomous operation features and components at block 604. When a change in operating status is detected at block 606, one or more corresponding changes in risk levels may be determined at block 608. If the changes in risk levels are determined to cause the risk levels to exceed an alert threshold but not a critical threshold at blocks 610 and 612, respectively, an alert is generated and presented to the vehicle operator at block 614. If the risk levels are determined to exceed the critical threshold at block 612, the method 600 may determine whether control of the vehicle 108 can be safely transferred to the vehicle operator at block 616. If the vehicle operator is prepared and able to assume control of the vehicle 108, then vehicle operation may be transferred to the vehicle operator at block 620. If control cannot be safely transferred, the vehicle 108 may cease operations and shut down at block 618. Once the vehicle 108 is no longer operating, the method 600 may terminate. Although the exemplary embodiment is described as primarily performed by the on-board computer 114, the method 600 may be implemented by the mobile device 110, the on-board computer 114, the server 140, or a combination thereof.").
Fields is silent to wherein each of the plurality of electronic control devices includes: a memory configured to store a predetermined reference.
Fields does, however, teach a plurality of onboard computer systems that control the vehicle driving control device and each computer system having a memory (Fields: Page 21 col. 3 lines 35-39; "In each of the embodiments or aspects described above, the methods may be provided in corresponding computer systems including at least one or more processors and a non-transitory program memory coupled to the one or more processors and storing executable instructions.") for the benefit of storing all information necessary for executing their processes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention that each computer system, as taught by Fields, would each have a memory configured to store information for the benefit of storing all information necessary for executing their processes.
Regarding claim 2, Fields teaches [t]he vehicle of claim 1, wherein each electronic control device is configured to transmit at least one of an activation signal, an inactivation signal, or a response signal to the plurality of electronic control devices ((Fields: Page 23 col. 8 line 49 - page 24 col. 9 line 8, page 27 col. 15 lines 46-53, page 28 col. 16 lines 22-37, and page 31 col. 23 lines 12-22; "The front-end components 102 may be disposed within or communicatively connected to one or more on-board computers 114, which may be permanently or removably installed in the vehicle 108. The on-board computer 114 may interface with the one or more sensors 120 within the vehicle 108 (e.g., an ignition sensor, an odometer, a system clock, a speedometer, a tachometer, an accelerometer, a gyroscope, a compass, a geolocation unit, a camera, a distance sensor, etc.), which sensors may also be incorporated within or connected to the on-board computer 114. The front-end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles, infrastructure, or the back-end components 104. In some embodiments, the mobile device 110 may supplement the functions performed by the on-board computer 114 described herein by, for example, sending or receiving information to and from the mobile server 140 via the network 130. In other embodiments, the on-board computer 114 may perform all of the functions of the mobile device 110 described herein, in which case no mobile device 110 may be present in the system 100. Either or both of the mobile device 110 or on-board computer 114 may communicate with the network 130 over links 112 and 118, respectively. Additionally, the mobile device 110 and on-board computer 114 may communicate with one another directly over link 116." "FIG. 3 illustrates a flow diagram of an exemplary autonomous vehicle operation method 300, which may be implemented by the autonomous vehicle insurance system 100. The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108." "The controller 204 may continue to receive and process sensor data at blocks 304 and 306 until an end signal is received by the controller 204 at block 312. The end signal may be automatically generated by the controller 204 upon the occurrence of certain criteria (e.g., the destination is reached or environmental conditions require manual operation of the vehicle 108 by the vehicle operator). Additionally, or alternatively, the vehicle operator may pause, terminate, and/or disable the autonomous operation feature or features using the user-input device or by manually operating the vehicle's controls, such as by depressing a pedal or turning a steering instrument. When the autonomous operation features are disabled or terminated, the controller 204 may either continue vehicle operation without the autonomous features or may shut off the vehicle 108, depending upon the circumstances." "Upon receiving a request to determine the operating status of the autonomous operation features of the vehicle 108 at block 502, the configuration of the sensors 120 may be determined at block 504. The functioning of autonomous operation feature software routines may further be determined at block 506. A test signal may be transmitted to the sensors 120 at block 508, and/or sensor data may be received at block 510. The sensor data may include a response to the test signal, as well as other signals from the sensors based upon the vehicle environment or operation of the vehicle 108.").
Regarding claim 5, Fields teaches [t]he vehicle of claim 2, wherein each electronic control device, upon receiving the response signal within a predetermined first time period after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices, is configured to stop transmitting the activation signal to the other electronic control device among the plurality of electronic control devices (Fields: Page 30 col. 22 lines 50-54 and page 31 col. 23 lines 12-39; "FIG. 5 illustrates a flow diagram depicting an exemplary operating status assessment method 500 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, as indicated in blocks 404 and 424 above." "Upon receiving a request to determine the operating status of the autonomous operation features of the vehicle 108 at block 502, the configuration of the sensors 120 may be determined at block 504. The functioning of autonomous operation feature software routines may further be determined at block 506. A test signal may be transmitted to the sensors 120 at block 508, and/or sensor data may be received at block 510. The sensor data may include a response to the test signal, as well as other signals from the sensors based upon the vehicle environment or operation of the vehicle 108. Based upon the received information, the operating status of the autonomous operation features and components may be determined at block 512. If any impairments are detected at block 514, the method 500 may attempt to remediate the impairments at block 516. If impairments are detected to remain at block 518 after the remediation attempt, an alert may be generated and presented to the vehicle operator or an insurance customer at block 520. When no impairments are detected or after presentation of the alert, a report indicating the operational status of the autonomous operation features may be generated at block 522. In some embodiments, the report may be transmitted to an insurer at block 524, and/or a cost associated with an insurance policy associated with the vehicle 108 may be determined at block 526. The determined cost may be presented with the report at block 528 to the vehicle operator or insurance customer. Once the report has been presented, the exemplary method may end.").
Regarding claim 6, Fields teaches [t]he vehicle of claim 5, wherein each electronic control device is configured to determine whether the response signal is not input from the other electronic control device, and to continue to transmit the activation signal for a predetermined second time period (Fields: Page 27 col. 15 lines 46-53 and page 27 col. 16 lines 3-10; "FIG. 3 illustrates a flow diagram of an exemplary autonomous vehicle operation method 300, which may be implemented by the autonomous vehicle insurance system 100. The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108. In some embodiments, the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features. For fully autonomous vehicles, the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, and/or other configurable settings relating to the operation of the vehicle 108." "For other autonomous vehicles, the settings may include enabling or disabling particular autonomous operation features, specifying thresholds for autonomous operation, specifying warnings or other information to be presented to the vehicle operator, specifying autonomous communication types to send or receive, specifying conditions under which to enable or disable autonomous operation features, and/or specifying other constraints on feature operation.").
Regarding claim 7, Fields teaches [t]he vehicle of claim 2, wherein each electronic control device is configured to transmit the inactivation signal upon determining that a predetermined third time period has elapsed for the vehicle to be turned off or to enter a state in which the vehicle does not require autonomous driving (Fields: Page 30 col. 22 lines 27-36; "At block 426, the on-board computer 114 may determine whether vehicle operations are complete. This may include determining whether a command to shut down the vehicle 108 has been received, whether the vehicle 108 has remained idle at a destination for a predetermined period of time, and/or whether the vehicle operator has exited the vehicle 108. Until operation is determined at block 426 to be complete (i.e., when the vehicle trip has concluded), the on-board computer 114 may continue to monitor vehicle operation at block 420, as discussed above.").
Regarding claim 10, Fields teaches [t]he vehicle of claim 1, wherein the electronic control device is configured to determine at least one of steering information, driving information, or posture information according to a result of the vehicle network communication, and is configured to control the vehicle driving control device to keep driving the vehicle according to a result of the determination of the at least one of the steering information, the driving information, and the posture information (Fields: Page 28 col. 17 lines 6-21; "When the controller 204 determines an autonomous control action is required at block 308, the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation at block 310. For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 and/or the communication unit 220, which signal may be used by other autonomous vehicles to adjust their controls. As discussed further below, the controller 204 may also log or transmit the autonomous control actions to the server 140 via the network 130 for analysis.").
Regarding claim 11, Fields teaches [t]he vehicle of claim 1, further including a warning device configured to warn a user of an abnormality of the vehicle (Fields: Page 31 col. 23 line 40 - page 31 col. 24 line 3; "FIG. 6 illustrates a flow diagram of an exemplary operating status monitoring method 600 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, in addition to or alternatively to the exemplary method 500 above. The method 600 may be implemented while the vehicle 108 is in operation to monitor the operating status of the autonomous operation features and components. The method 600 may monitor the vehicle operating data at block 602 to determine operating status of the autonomous operation features and components at block 604. When a change in operating status is detected at block 606, one or more corresponding changes in risk levels may be determined at block 608. If the changes in risk levels are determined to cause the risk levels to exceed an alert threshold but not a critical threshold at blocks 610 and 612, respectively, an alert is generated and presented to the vehicle operator at block 614. If the risk levels are determined to exceed the critical threshold at block 612, the method 600 may determine whether control of the vehicle 108 can be safely transferred to the vehicle operator at block 616. If the vehicle operator is prepared and able to assume control of the vehicle 108, then vehicle operation may be transferred to the vehicle operator at block 620. If control cannot be safely transferred, the vehicle 108 may cease operations and shut down at block 618. Once the vehicle 108 is no longer operating, the method 600 may terminate. Although the exemplary embodiment is described as primarily performed by the on-board computer 114, the method 600 may be implemented by the mobile device 110, the on-board computer 114, the server 140, or a combination thereof."), wherein each electronic control device is configured to control the warning device to warn the user of the abnormality regarding at least one of steering, driving, or posture of the vehicle (Fields: Page 24 col. 10 lines 22-38 and page 31 col. 24 lines 40-57; "In addition to receiving information from the sensors 120, the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or routines implemented by the on-board computer 114 to control the steering, braking, or throttle of the vehicle 108. To facilitate such control, the on-board computer 114 may be communicatively connected to the controls or components of the vehicle 108 by various electrical or electromechanical control components (not shown). In embodiments involving fully autonomous vehicles, the vehicle 108 may be operable only through such control components (not shown). In other embodiments, the control components may be disposed within or supplement other vehicle operator control components (not shown), such as steering wheels, accelerator or brake pedals, or ignition switches." "FIG. 6 illustrates a flow diagram of an exemplary operating status monitoring method 600 that may be used to determine operation status of the autonomous operation features, sensors 120, and/or communication component 122, in addition to or alternatively to the exemplary method 500 above. The method 600 may be implemented while the vehicle 108 is in operation to monitor the operating status of the autonomous operation features and components. The method 600 may monitor the vehicle operating data at block 602 to determine operating status of the autonomous operation features and components at block 604. When a change in operating status is detected at block 606, one or more corresponding changes in risk levels may be determined at block 608. If the changes in risk levels are determined to cause the risk levels to exceed an alert threshold but not a critical threshold at blocks 610 and 612, respectively, an alert is generated and presented to the vehicle operator at block 614.").
Claims 3, 4, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied to claims 2 and 13 above, and further in view of Yousefi et al. (US Pub. No. 20120109446 A1), herein after Yousefi.
Regarding claim 3, Fields remains as applied as in claim 2, however Fields is silent to [t]he vehicle of claim 2, wherein each electronic control device is configured to stop transmitting the activation signal, the inactivation signal, or the response signal according to an intensity of the vehicle network communication signal and the predetermined reference.
In a similar field, Yousefi teaches [t]he vehicle of claim 2, wherein each electronic control device is configured to stop transmitting the activation signal, the inactivation signal, or the response signal according to an intensity of the vehicle network communication signal and the predetermined reference (Yousefi: Para. 0192; "The link manager 440, alone or in combination with the processing module 438, monitors the "health" of the transmissions and receptions of packets via the active interconnecting port 444. For example, if the data rate of transmissions via the active interconnecting port 444 is lower than a desired threshold due to errors, other factors, or the cable is broken, then the link may be flagged as being in a degenerative state. If the degenerative state compares unfavorably to a threshold, the link manager 440 may deactivate the current active interconnecting port and activate another interconnecting port 444.") for the benefit of monitoring the signal strength of the autonomous vehicle communication network.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous vehicle communication status monitoring system from Fields with the ability to monitor the strength of the signals, as taught by Yousefi, for the benefit of monitoring the signal strength of the autonomous vehicle communication network.
Regarding claim 4, Fields remains as applied as in claim 2, however Fields is silent to [t]he vehicle of claim 2, further comprising a dark current breaker, wherein at least one of the electronic control devices is configured to control the dark current breaker to cut off current flowing to the vehicle driving control device upon determining that a predetermined first time period has elapsed after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices.
In a similar field, Yousefi teaches [t]he vehicle of claim 2, further comprising a dark current breaker, wherein at least one of the electronic control devices is configured to control the dark current breaker to cut off current flowing to the vehicle driving control device upon determining that a predetermined first time period has elapsed after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices (Yousefi: Para. 0353-0356; "FIG. 66 is a logic diagram of another embodiment of a method for controlling power distribution within a vehicular communication network that may be performed by a POE distribution module within a network node module. The method begins by monitoring current draw of each device of the network node module 1074. The method continues by determining whether the current draw for each device exceeds a current limit threshold 1076. If the current draw of a device exceeds the current limit, the POE distribution module disables power to the device 1078 and sends a corresponding message to the POE management module 1080. The method then continues by determining whether to resume providing power to the device 1082. Such a determination may be based on receiving a signal from the POE management module, a retry mechanism, an indication that the device has been replaced, and/or another indication." "The POE distribution module will resume providing Power to the device upon receipt of a message from the POE management module to do so. If a message to reset a device is not received, the message continues by determining whether a message to power down a device is received 1088. If not, the method repeats as shown.") for the benefit of reducing the number of redundant transmissions of signals.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous vehicle communication status monitoring system from Fields to cut off the current of transmitting signals after a time has elapsed, as taught by Yousefi, for the benefit of reducing the number of redundant transmissions of signals.
Regarding claim 14, Fields remains as applied as in claim 13, however Fields is silent to [t]he method of claim 13, wherein the controlling includes stopping transmitting the activation signal, the inactivation signal, or the response signal according to an intensity of the vehicle network communication signal and the predetermined reference.
In a similar field, Yousefi teaches [t]he method of claim 13, wherein the controlling includes stopping transmitting the activation signal, the inactivation signal, or the response signal according to an intensity of the vehicle network communication signal and the predetermined reference (Yousefi: Para. 0192; "The link manager 440, alone or in combination with the processing module 438, monitors the "health" of the transmissions and receptions of packets via the active interconnecting port 444. For example, if the data rate of transmissions via the active interconnecting port 444 is lower than a desired threshold due to errors, other factors, or the cable is broken, then the link may be flagged as being in a degenerative state. If the degenerative state compares unfavorably to a threshold, the link manager 440 may deactivate the current active interconnecting port and activate another interconnecting port 444.") for the benefit of monitoring the signal strength of the autonomous vehicle communication network.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous vehicle communication status monitoring system from Fields with the ability to monitor the strength of the signals, as taught by Yousefi, for the benefit of monitoring the signal strength of the autonomous vehicle communication network.
Regarding claim 15, Fields remains as applied as in claim 13, however Fields is silent to [t]he method of clam 13, wherein the controlling includes cutting off current flowing to the vehicle driving control device upon determining that a predetermined first time period has elapsed after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices.
In a similar field, Yousefi teaches [t]he method of clam 13, wherein the controlling includes cutting off current flowing to the vehicle driving control device upon determining that a predetermined first time period has elapsed after the transmitting the at least one of the activation signal, the inactivation signal, or the response signal to the plurality of electronic control devices (Yousefi: Para. 0353-0356; "FIG. 66 is a logic diagram of another embodiment of a method for controlling power distribution within a vehicular communication network that may be performed by a POE distribution module within a network node module. The method begins by monitoring current draw of each device of the network node module 1074. The method continues by determining whether the current draw for each device exceeds a current limit threshold 1076. If the current draw of a device exceeds the current limit, the POE distribution module disables power to the device 1078 and sends a corresponding message to the POE management module 1080. The method then continues by determining whether to resume providing power to the device 1082. Such a determination may be based on receiving a signal from the POE management module, a retry mechanism, an indication that the device has been replaced, and/or another indication." "The POE distribution module will resume providing Power to the device upon receipt of a message from the POE management module to do so. If a message to reset a device is not received, the message continues by determining whether a message to power down a device is received 1088. If not, the method repeats as shown.") for the benefit of reducing the number of redundant transmissions of signals.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the autonomous vehicle communication status monitoring system from Fields to cut off the current of transmitting signals after a time has elapsed, as taught by Yousefi, for the benefit of reducing the number of redundant transmissions of signals.
Regarding claim 17, Fields and Yousefi remain as applied in claim 15, and Fields goes on to further teach [t]he method of claim 15, wherein the controlling includes determining whether the response signal is not input from the other electronic control device among the plurality of electronic control devices, and continues to transmit the activation signal for a predetermined second time period (Fields: Page 27 col. 15 lines 46-53 and page 27 col. 16 lines 3-10; "FIG. 3 illustrates a flow diagram of an exemplary autonomous vehicle operation method 300, which may be implemented by the autonomous vehicle insurance system 100. The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108. In some embodiments, the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features. For fully autonomous vehicles, the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, and/or other configurable settings relating to the operation of the vehicle 108." "For other autonomous vehicles, the settings may include enabling or disabling particular autonomous operation features, specifying thresholds for autonomous operation, specifying warnings or other information to be presented to the vehicle operator, specifying autonomous communication types to send or receive, specifying conditions under which to enable or disable autonomous operation features, and/or specifying other constraints on feature operation.").
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields as applied to claims 7 and 18 above, and further in view of Squires et al. (US Pub. No. 20040024502 A1), herein after Squires.
Regarding claim 8, Fields remains applied as in claim 7, however Fields specifically does not disclose [t]he vehicle of claim 7, wherein each electronic control device is configured to determine whether the response signal for the inactivation signal is received, and is configured to determine whether to keep the vehicle network communication according to a result of the determination of whether a response signal for the inactivation signal is received.
In a similar field, Squires teaches [t]he vehicle of claim 7, wherein each electronic control device is configured to determine whether the response signal for the inactivation signal is received, and is configured to determine whether to keep the vehicle network communication according to a result of the determination of whether a response signal for the inactivation signal is received (Squires: Para. 0134-0135; "The flowchart of FIG. 4, at step 510, shows the use of a single control signal to cause the LED indicator 352 to blink. In practice, the blinking of the LED indicator 352 may be achieved in a variety of ways. For example, if a simple hardwired connection between the interface module 21 and the LED indicator 352 is utilized, the interface module 21 may periodically provide periodic on and off control signals to the LED indicator 352 by periodically applying power to the output terminal that is connected to the LED indicator 352. Alternatively, if a blinker module is utilized, the interface module may provide a single control signal to the blinker module, which then controls blinking of the LED indicator 352. If the operator then pushes and releases the switch 341 a second time while the parking brake is off, the process in FIG. 4 is repeated and the rear scene lights 351 turn on. In this case, the rear scene lights 351 turn on even though the parking brake is off, because the control system 12 only prevents the rear scene lights from being on when the parking brake is first released. If the operator pushes and releases the switch 341 a third time, the control system 12 turns off the rear scene lights 351.") for the benefit of ending a signal transmission when it is no longer needed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the inactivation signals from Fields with the control signal interruption, as taught by Squires, for the benefit of ending a signal transmission when it is no longer needed.
Regarding claim 9, Fields and Squires remain applied as in claim 8, however Fields specifically does not disclose [t]he vehicle of claim 8, wherein each electronic control device is configured to detect existence of an abnormal signal in at least one of the plurality of electronic control devices, and to transmit the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal.
In a similar field, Squires teaches [t]he vehicle of claim 8, wherein each electronic control device is configured to detect existence of an abnormal signal in at least one of the plurality of electronic control devices, and to transmit the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal (Squires: Para. 0279; "The technique described in connection with FIGS. 21-24 also provides an effective mechanism for detecting that an interface module 1420 has been rendered inoperable, for example, due to damage incurred in combat. As just noted, the interface modules 1420 rebroadcast I/O status information at predetermined minimum intervals. Each interface module 1420 also monitors the amount of time elapsed since an update was received from each remaining interface module 1420. Therefore, when a particular interface module 1420 is rendered inoperable due to combat damage, the inoperability of the interface module 1420 can be detected by detecting the failure of the interface module 1420 to rebroadcast its I/O status information within a predetermined amount of time.") for the benefit of detecting any faults or abnormality in the communication system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication system for the vehicle controls from Fields with the signal abnormality detection system, as taught by Squires, for the benefit of detecting any faults or abnormality in the communication system.
Regarding claim 19, Fields remains applied as in claim 18, however Fields specifically does not disclose [t]he method of claim 18, wherein the controlling includes determining whether the response signal for the inactivation signal is received, and determining whether to keep the vehicle network communication according to a result of on the determination of whether a response signal for the inactivation signal is received.
In a similar field, Squires teaches [t]he method of claim 18, wherein the controlling includes determining whether the response signal for the inactivation signal is received, and determining whether to keep the vehicle network communication according to a result of on the determination of whether a response signal for the inactivation signal is received (Squires: Para. 0134-0135; "The flowchart of FIG. 4, at step 510, shows the use of a single control signal to cause the LED indicator 352 to blink. In practice, the blinking of the LED indicator 352 may be achieved in a variety of ways. For example, if a simple hardwired connection between the interface module 21 and the LED indicator 352 is utilized, the interface module 21 may periodically provide periodic on and off control signals to the LED indicator 352 by periodically applying power to the output terminal that is connected to the LED indicator 352. Alternatively, if a blinker module is utilized, the interface module may provide a single control signal to the blinker module, which then controls blinking of the LED indicator 352. If the operator then pushes and releases the switch 341 a second time while the parking brake is off, the process in FIG. 4 is repeated and the rear scene lights 351 turn on. In this case, the rear scene lights 351 turn on even though the parking brake is off, because the control system 12 only prevents the rear scene lights from being on when the parking brake is first released. If the operator pushes and releases the switch 341 a third time, the control system 12 turns off the rear scene lights 351.") for the benefit of ending a signal transmission when it is no longer needed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the inactivation signals from Fields with the control signal interruption, as taught by Squires, for the benefit of ending a signal transmission when it is no longer needed.
Regarding claim 20, Fields and Squires remain applied as in claim 19, however Fields specifically does not disclose [t]he method of claim 19, wherein the controlling includes detecting existence of an abnormal signal in at least one of the plurality of electronic control devices, and transmitting the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal.
In a similar field, Squires teaches [t]he method of claim 19, wherein the controlling includes detecting existence of an abnormal signal in at least one of the plurality of electronic control devices, and transmitting the activation signal to the other electronic control device among the plurality of electronic control devices according to a result of the detection of the existence of the abnormal signal (Squires: Para. 0279; "The technique described in connection with FIGS. 21-24 also provides an effective mechanism for detecting that an interface module 1420 has been rendered inoperable, for example, due to damage incurred in combat. As just noted, the interface modules 1420 rebroadcast I/O status information at predetermined minimum intervals. Each interface module 1420 also monitors the amount of time elapsed since an update was received from each remaining interface module 1420. Therefore, when a particular interface module 1420 is rendered inoperable due to combat damage, the inoperability of the interface module 1420 can be detected by detecting the failure of the interface module 1420 to rebroadcast its I/O status information within a predetermined amount of time."). for the benefit of detecting any faults or abnormality in the communication system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication system for the vehicle controls from Fields with the signal abnormality detection system, as taught by Squires, for the benefit of detecting any faults or abnormality in the communication system.

Response to Arguments
Applicant’s arguments (see pages 9-10, filed June 30th, 2022) with respect to the objections to the drawings and claims 3, 4, 6, 8, 14, 17, and 19 have been fully considered and are persuasive.  The objections of the drawings and claims 3, 4, 6, 8, 14, 17, and 19 has been withdrawn. 
Applicant’s arguments (see pages 10-11, filed June 30th, 2022) with respect to the rejection of claims 1-7, 10-18, 21, and 22 under 102(a)(2) and claims 8, 9, 19, and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made under 102(a)(1) in view of newly found prior art of Fields for claims 1, 2, 5-7, 10-13, 16-18, 21, and 22, under 103 in view of Fields in further view of Yousefi for claims 3, 4, 14, and 15, and under 103 in view of Fields in further view of Squires for claims 8, 9, 19, and 20.
Fields cures the deficiency identified in applicant’s arguments against Yousefi and Squires as Fields does disclose the newly added limitation of “stop[ping] controlling the vehicle driving control device when a number of the signals of the vehicle network communication exceeds the predetermined reference” in page 31 col. 23 line 40 through page 31 col. 24 line 3 as cited above. Furthermore, while Fields is deficient in regards to the limitations claimed in claims 3, 4, 8, 9, 14, 15, 18, and 19, previously cited Yousefi and Squires are able to render obvious these limitations as they are both in the same field of endeavor as Fields.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugahara et al. (US Pub. No. 20190227547 A1) discloses a system that can swap control from autonomous driving to manual driving based on whether the driver is prepared for manual driving.
Bhalla et al. (US Pub. No. 20190204827 A1) discloses a system that determines whether a vehicle should be in autonomous or manual driving based on conditions of the vehicle and its driving route.
Yamamoto; Norio (US Pub. No. 20190039627 A1) discloses a system for autonomous vehicle control that alerts a driver when the vehicle needs to be operated manually.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663